Citation Nr: 0941166	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  07-17 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether the Veteran timely perfected his appeal to the 
October 2005 rating decision that denied service connection 
for unspecified caries and absence of teeth and chronic 
disabilities manifested by susceptibility to illness, reduced 
sensitivity of the right and left hand, chest pain and 
shortness of breath, fatigue and light headedness, and 
hypothyroidism as well as granted 10 percent evaluations for 
peripheral neuropathy of the right and left lower 
extremities.

2.  Entitlement to service connection for unspecified caries 
and absence of teeth, to include as secondary to non-
Hodgkin's lymphoma.

3.  Entitlement to service connection for a chronic 
disability manifested by susceptibility to illness, to 
include as secondary to non-Hodgkin's lymphoma.

4.  Entitlement to service connection for a chronic 
disability manifested by reduced sensitivity of the right and 
left hand, to include as secondary to non-Hodgkin's lymphoma.

5.  Entitlement to service connection for a chronic 
disability manifested by chest pain and shortness of breath, 
to include as secondary to non-Hodgkin's lymphoma. 

6.  Entitlement to service connection for a chronic 
disability manifested by fatigue and light headedness, also 
claimed as chronic fatigue syndrome, to include as secondary 
to non-Hodgkin's lymphoma.

7.  Entitlement to service connection for hypothyroidism, to 
include as secondary to non-Hodgkin's lymphoma.

8.  Entitlement to an initial evaluation higher than 10 
percent for service-connected peripheral neuropathy of the 
right lower extremity.

9.  Entitlement to an initial evaluation higher than 10 
percent for service-connected peripheral neuropathy of the 
left lower extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1966 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from October 2005 and August 2007 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

A review of the claims file shows that the Veteran, in June 
2007, raised a claim of entitlement to an increased rating 
for non-Hodgkin's lymphoma.  This issue, however, is not 
currently developed or certified for appellate review.  
Accordingly, it is referred to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In August 2007, the RO found that the Veteran's failed to 
perfect an appeal as to the October 2005 rating decision that 
denied service connection for unspecified caries and absence 
of teeth and chronic disabilities manifested by 
susceptibility to illness, reduced sensitivity of the right 
and left hand, chest pain and shortness of breath, fatigue 
and light headedness, and hypothyroidism as well as granted 
10 percent evaluations for peripheral neuropathy of the right 
and left lower extremities because the claimant's VA Form 9, 
Appeal to Board of Veterans' Appeals, was not received by VA 
until June 12, 2007.  In August 2007, the Veteran's 
representative expressed disagreement with that decision, and 
the RO took no further action.  

Therefore, this issue must be remanded to the RO for the 
issuance of a statement of the case and further adjudication 
in accordance with the United States Court of Appeals for 
Veterans Claims (Court) holding in Percy v. Shinseki, 
23 Vet. App. 37 (2009) (holding that, after filing a timely 
notice of disagreement, the filing of a timely Substance 
Appeal may not be needed to perfect an appeal).  See 
Manlincon v. West, 12 Vet. App. 238 (1999).   

As to the claims of service connection for unspecified caries 
and absence of teeth as well as a chronic disabilities 
manifested by susceptibility to illness, reduced sensitivity 
of the right and left hand, chest pain and shortness of 
breath, fatigue and light headedness, and hypothyroidism and 
higher evaluations for peripheral neuropathy of the right and 
left lower extremities, the Board finds that these claims are 
inextricably intertwined with the above claim.  Therefore, 
adjudication of these claims must be deferred pending 
completion of the additional evidentiary development outlined 
above.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(where a claim is inextricably intertwined with another 
claim, the claims must be adjudicated together in order to 
enter a final decision on the matter).

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  As to whether the Veteran timely 
perfected his appeal to the October 2005 
rating decision, the RO/AMC should issue 
the Veteran a statement of the case as 
well as readjudicate the issue in 
accordance with the Court's holding in 
Percy, supra.  If the Veteran thereafter 
perfects his appeal as to this issue, it 
should be returned for review by the 
Board. 

2.  As to the claims of service 
connection for unspecified caries and 
absence of teeth and chronic disabilities 
manifested by susceptibility to illness, 
reduced sensitivity of the right and left 
hand, chest pain and shortness of breath, 
fatigue and light headedness, and 
hypothyroidism as well for higher 
evaluations for peripheral neuropathy of 
the right and left lower extremities, the 
RO/AMC should return these issues to the 
Board only after the time to perfect his 
appeal to the August 2007 decision has 
run and/or if the RO/AMC finds that the 
Veteran perfected his appeal to the 
October 2005 rating decision.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Neil T. Werner
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

